On October 1, 1959, the defendant, age twenty-seven, pleaded guilty to counts of attempting to escape from jail, theft and breaking and entering. He was sentenced to the state prison for not less than two nor more than four years on the first count and one year on each of the other two.
On July 7, 1959, the defendant and codefendants Gauvine, Conlon and Graves planned the robbery of a package store in Somers. The latter three broke into the store and removed approximately $600 worth of liquor, and the defendant in his car transported the liquor to a hiding place in the woods. A second trip was made, and the balance of the liquor was carried off. Police investigation resulted in the arrest of the defendant, and most of the liquor was recovered. On September 9, 1959, while in the county jail awaiting presentment in the Superior Court, Graves and Conlon obtained a hacksaw blade and cut through the bolt lock of a cell door while the defendant acted as a lookout. They were unable, however, to effect an escape. The record of the defendant dates back to 1952 and involves several fines for breach of the peace and motor vehicle violations.
Claim is made that the defendant's participation in the crimes "was not as active as his codefendants" and consideration of this was not reflected in the sentence. The facts fail to support the defendant's claim. The driving of his car to and from the package store, the use of his home as a temporary storing site for the liquor and his use of hand signals in warning his codefendants while they were engaged in attempting to saw certain bolts within the cell block belie his argument.
   The sentence was a proper one and should stand.
House, Devlin and Loiselle, Js., participated in this decision.